Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 1 of 27




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

    IN RE: ZANTAC (RANITIDINE)                                                    MDL NO. 2924
    PRODUCTS LIABILITY                                                             20-MD-2924
    LITIGATION

                                                        JUDGE ROBIN L. ROSENBERG
                                               MAGISTRATE JUDGE BRUCE E. REINHART
     ________________________________/

         ORDER DENYING THE DEFENDANTS’ OMNIBUS MOTION TO DISMISS
         AND/OR STRIKE AMENDED MASTER PERSONAL INJURY COMPLAINT

           This matter is before the Court on the Defendants’ Omnibus Rule 12 Motion to Dismiss

    and/or Strike Amended Master Personal Injury Complaint (the “Motion to Dismiss”). DE 3111.

    The Court held a hearing on the Motion to Dismiss on June 3, 2021 (the “Hearing”). The Court

    has carefully considered the Motion to Dismiss, the Plaintiffs’ Response thereto [DE 3424], the

    Defendants’ Reply [DE 3507], the arguments that the parties made during the Hearing, and the

    record and is otherwise fully advised in the premises. For the reasons set forth below, the

    Defendants’ Motion to Dismiss is DENIED.
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 2 of 27




                                             I.       Factual Background 1

             This case concerns the pharmaceutical product Zantac and its generic forms, which are

    widely sold as heartburn and gastric treatments. The molecule in question—ranitidine—is the

    active ingredient in both Zantac and its generic forms.

             Zantac has been sold since the early 1980s, first by prescription and later as an over-the-

    counter (“OTC”) medication. In 1983, the U.S. Food and Drug Administration (“FDA”) approved

    the sale of prescription Zantac. AMPIC ¶ 240. GlaxoSmithKline (“GSK”) first developed and

    patented Zantac. Id. ¶ 239. Zantac was a blockbuster—the first prescription drug in history to

    reach $1 billion in sales. Id. ¶ 240.

             GSK entered into a joint venture with Warner-Lambert in 1993 to develop an OTC form

    of Zantac. Id. ¶ 233. Beginning in 1995, the FDA approved the sale of various forms of OTC

    Zantac. Id. ¶¶ 233, 237. The joint venture between GSK and Warner-Lambert ended in 1998, with

    Warner-Lambert retaining control over the sale of OTC Zantac in the United States and GSK

    retaining control over the sale of prescription Zantac in the United States. Id. ¶ 243. Pfizer acquired

    Warner-Lambert in 2000 and took control of the sale of OTC Zantac in the United States. Id. ¶ 245.

    The right to sell OTC Zantac in the United States later passed to Boehringer Ingelheim

    Pharmaceuticals and then to Sanofi. Id. ¶¶ 249–50, 253–55. When the patents on prescription and

    OTC Zantac expired, numerous generic drug manufacturers began to produce generic ranitidine

    products in prescription and OTC forms. Id. ¶¶ 260–62.


    1
      A court must accept a plaintiff’s factual allegations as true at the motion–to–dismiss stage. West v. Warden, 869 F.3d
    1289, 1296 (11th Cir. 2017) (“When considering a motion to dismiss, we accept as true the facts as set forth in the
    complaint and draw all reasonable inferences in the plaintiff’s favor.”) (quotation marks omitted). Plaintiffs have set
    forth their factual allegations in three “master” complaints: the Amended Master Personal Injury Complaint
    (“AMPIC”); the Consolidated Amended Consumer Economic Loss Class Action Complaint (“ELC”); and the
    Consolidated Medical Monitoring Class Action Complaint (“MMC”) (collectively, the “Master Complaints”).
    DE 2759, 2835, 2832-1. Unless otherwise noted, all citations will be made to the redacted versions of the Master
    Complaints.


                                                               2
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 3 of 27




           Scientific studies have demonstrated that ranitidine can transform into a cancer-causing

    molecule called N-nitrosodimethylamine (“NDMA”), which is part of a carcinogenic group of

    compounds called N-nitrosamines. Id. ¶¶ 348, 359, 365, 367. Studies have shown that these

    compounds increase the risk of cancer in humans and animals. Id. ¶¶ 398–404. The FDA, the

    Environmental Protection Agency, and the International Agency for Research on Cancer consider

    NDMA to be a probable human carcinogen. Id. ¶¶ 275, 279. The FDA has set the acceptable daily

    intake level for NDMA at 96 nanograms. Id. ¶¶ 302.

           Valisure LLC and ValisureRX LLC, a pharmacy and testing laboratory, filed a Citizen

    Petition on September 9, 2019, calling for the recall of all ranitidine products due to high levels of

    NDMA in the products. Id. ¶ 322. The FDA issued a statement on September 13 warning that

    some ranitidine products may contain NDMA. Id. ¶ 323. On November 1, the FDA announced

    that testing had revealed the presence of NDMA in ranitidine products. Id. ¶ 333. The FDA

    recommended that drug manufacturers recall ranitidine products with NDMA levels above the

    acceptable daily intake level. Id. Five months later, on April 1, 2020, the FDA requested the

    voluntary withdrawal of all ranitidine products from the market. Id. ¶ 338.

                                     II.     Procedural Background

           After the discovery that ranitidine products may contain NDMA, plaintiffs across the

    country began initiating lawsuits related to their purchase and/or use of the products. On February

    6, 2020, the United States Judicial Panel on Multidistrict Litigation created this multi-district

    litigation (“MDL”) pursuant to 28 U.S.C. § 1407 for all pretrial purposes and ordered federal

    lawsuits for personal injury and economic damages from the purchase and/or use of ranitidine

    products to be transferred to the undersigned. DE 1. Since that time, approximately 1,400 plaintiffs

    have filed lawsuits in, or had their lawsuits transferred to, the United States District Court for the



                                                      3
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 4 of 27




    Southern District of Florida. In addition, this Court has created a Census Registry where tens of

    thousands of claimants who have not filed lawsuits have registered their claims. See DE 547.

           Plaintiffs filed their first Master Complaints on June 22, 2020. DE 887, 888, 889. In those

    Master Complaints, Plaintiff contended that the ranitidine molecule is unstable, breaks down into

    NDMA, and has caused thousands of consumers of ranitidine products to develop various forms

    of cancer. DE 887 ¶¶ 1, 6, 19. They alleged that “a single pill of ranitidine can contain quantities

    of NDMA that are hundreds of times higher” than the FDA’s allowable limit. Id. ¶ 4. The Plaintiffs

    pursued federal claims and state claims under the laws of all 50 U.S. states, Puerto Rico, and the

    District of Columbia. See generally DE 889.

           The Court has entered numerous Pretrial Orders to assist in the management of this MDL.

    In Pretrial Order # 36, the Court set a schedule for the filing and briefing of the first round of

    motions to dismiss under Rule 12 directed to the Master Complaints. DE 1346. The various

    defendants filed motions to dismiss. On December 31, 2020, the Court found that the Plaintiffs’

    master complaints were shotgun pleadings and granted the Defendants’ Motions to Dismiss.

    DE 2515. The Court granted the Plaintiffs leave to amend.

           Following an amendment to Pretrial Order # 36, Plaintiffs filed the AMPIC on February 8,

    2021. DE 2759. After the Court granted a two-week extension of time [DE 2720], Plaintiffs filed

    the MMC [DE 2832-1] and the ELC [DE 2835] on February 22, 2021. In Pretrial Order # 61, the

    Court set a schedule for the filing and briefing of the second round of motions to dismiss under

    Rule 12 directed to the Master Complaints. DE 2968. The Defendants filed the Motion to Dismiss

    addressed herein pursuant to that schedule.




                                                     4
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 5 of 27




                          III.     The Amended Master Personal Injury Complaint

            All individuals who filed a Short Form Complaint adopt the AMPIC. AMPIC at 2. 2 The

    Plaintiffs allege that they developed cancers from taking the Defendants’ ranitidine products.

    Id. at 1. The AMPIC “sets forth allegations of fact and law common to the personal-injury claims”

    within the MDL. Id. at 1-2. Each Plaintiff seeks compensatory damages, punitive damages,

    restitution, and all other available remedies. Id. at 1-2.

            The Defendants “are entities that designed, manufactured, marketed, distributed, labeled,

    packaged, handled, stored, and/or sold ranitidine.” Id. ¶ 21. They are categorized into four groups:

    (1) Brand Manufacturer Defendants; (2) Generic Manufacturer Defendants; (3) Distributor

    Defendants; and (4) Retailer Defendants. Within each category, the AMPIC combines distinct

    corporate entities, including parents, subsidiaries, and affiliates, into single named Defendants. 3

            The AMPIC contains 17 counts and numerous state-specific sub-counts: Strict Products

    Liability—Failure to Warn Through Warnings and Precautions (Count I, 46 sub-counts);

    Negligence—Failure to Warn Through Warnings and Precautions (Count II, 48 sub-counts); Strict

    Products Liability—Failure to Warn Through Proper Expiration Dates (Count III, 46 sub-counts);

    Negligence—Failure to Warn Through Proper Expiration Dates (Count IV, 48 sub-counts); Failure

    to Warn Through the FDA (Count V, 15 sub-counts); Strict Products Liability—Design Defect

    Due to Warnings and Precautions (Count VI, 46 sub-counts); Strict Products Liability—Design

    Defect Due to Improper Expiration Dates (Count VII, 46 sub-counts); Negligent Failure to Test

    (Count VIII, 2 sub-counts); Negligent Product Containers (Count IX, 52 sub-counts); Negligent

    Storage and Transportation Outside the Labeled Range (Count X, 52 sub-counts); Negligent


    2
      Unless noted otherwise, all page number references herein are to the page numbers generated by CM/ECF in the
    header of each document.
    3
      For example, Defendant “Sanofi” refers to five entities: Sanofi-Aventis U.S. LLC, Sanofi US Services Inc., Patheon
    Manufacturing Services LLC, and Boehringer Ingelheim Promeco, S.A. de C.V. AMPIC ¶ 39.

                                                             5
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 6 of 27




    Storage and Transportation (Count XI, 52 sub-counts); Negligent Misrepresentation (Count XII);

    Reckless Misrepresentation (Count XIII); Unjust Enrichment (Count XIV, 52 sub-counts); Loss

    of Consortium (Count XV, 52 sub-counts); Survival Actions (Count XVI, 52 sub-counts); and

    Wrongful Death (Count XVII, 52 sub-counts). Counts I, II, VI, XII, and XIII are brought against

    every Brand Manufacturer Defendant. Counts III, IV, V, VII, VIII, and XI are brought against

    every Brand and Generic Manufacturer Defendant. Count IX is brought against every Brand and

    Generic Manufacturer Defendant that manufactured and sold ranitidine-containing pills. Count X

    is brought against every Retailer and Distributer Defendant. Counts XIV, XV, XVI, and XVII are

    brought against every Defendant.

                 IV.     Summary of the Parties’ Arguments and the Court’s Rulings

           The Defendants seek to have the AMPIC dismissed and/or stricken. They contend that the

    AMPIC remains an impermissible shotgun pleading and that the Plaintiffs have not cured the

    deficiencies that the Court identified in its prior Order dismissing the Master Personal Injury

    Complaint (“MPIC”). See DE 887; DE 2515. In addition, the Defendants argue that the AMPIC

    fails to plausibly plead several of the claims raised.

           In response, the Plaintiffs argue that the AMPIC is not a shotgun pleading and that they

    have fully complied with the Court’s prior Order of dismissal. Additionally, the Plaintiffs provide

    specific citations to the allegations in the AMPIC that, according to them, satisfy federal pleading

    standards on plausibility.

           The Court concludes that the AMPIC complies with federal pleading standards and

    complies with the Court’s prior order of dismissal. The AMPIC contains enough factual content

    that, accepted as true, renders the Plaintiffs’ claims plausible. Therefore, the Court denies the

    Motion to Dismiss.



                                                      6
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 7 of 27




                                        V.     Standard of Review

           A court may grant a motion to dismiss a pleading if the pleading fails to state a claim upon

    which relief can be granted. Fed. R. Civ. P. 12(b)(6). A Rule 12(b)(6) motion to dismiss should

    be granted only when the pleading fails to contain “enough facts to state a claim to relief that is

    plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial

    plausibility when the plaintiff pleads factual content that allows the court to draw the reasonable

    inference that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662,

    678 (2009). The pleading must contain more than labels, conclusions, a formulaic recitation of

    the elements of a cause of action, and naked assertions devoid of further factual enhancement. Id.

    The “[f]actual allegations must be enough to raise a right to relief above the speculative level.”

    Twombly, 550 U.S. at 555; see also Iqbal, 556 U.S. at 678 (explaining that the plausibility standard

    “asks for more than a sheer possibility that a defendant has acted unlawfully”).

           A court ruling on a motion to dismiss accepts the well-pled factual allegations as true and

    views the facts in the light most favorable to the plaintiff. Jones v. Fransen, 857 F.3d 843, 850

    (11th Cir. 2017). But the court need not accept as true allegations upon information and belief that

    lack sufficient facts to make the allegations plausible. Mann v. Palmer, 713 F.3d 1306, 1315 (11th

    Cir. 2013) (citing Twombly, 550 U.S. at 551, 557); see also In re Darvocet, Darvon, &

    Propoxyphene Prods. Liab. Litig., 756 F.3d 917, 931 (6th Cir. 2014) (“The mere fact that someone

    believes something to be true does not create a plausible inference that it is true.”). The court also

    need not accept legal conclusions couched as factual allegations. Diverse Power, Inc. v. City of

    LaGrange, Ga., 934 F.3d 1270, 1273 (11th Cir. 2019). “Under Rule 12(b)(6), dismissal is proper

    when, on the basis of a dispositive issue of law, no construction of the factual allegations will




                                                      7
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 8 of 27




    support the cause of action.” Allen v. USAA Cas. Ins. Co., 790 F.3d 1274, 1278 (11th Cir. 2015)

    (quotation marks omitted).

                         VI.      Analysis of the Defendants’ Motion to Dismiss

           The Defendants argue that the AMPIC should be dismissed for several different reasons.

    For each issue, the Court reviews the parties’ arguments, the relevant allegations, and the relevant

    law before providing its analysis and conclusion on the issue. Each issue is discussed in turn.

    A. Shotgun Pleading

       1. Arguments and Allegations

           The Defendants argue that the AMPIC is a shotgun pleading that should be stricken or

    dismissed. DE 3111 at 23. In the prior round of motions to dismiss, the Court dismissed the MPIC

    as a shotgun pleading because it improperly lumped defendants together—sometimes across entire

    groups—without distinguishing their conduct, and despite each group conducting fundamentally

    different activities. Id. (citing DE 2515 at 19). The AMPIC repeats this sin, in violation of Rule

    8 and Rule 9. Id. at 24-30.

           The Plaintiffs respond that the AMPIC is not a shotgun pleading because it provides the

    Defendants adequate notice and no longer contains the shotgun infirmities that the Court identified

    in its prior Order on shotgun pleading at docket entry 2515 (“Shotgun Order”). DE 3424 at 16.

    Unlike the MPIC, the AMPIC pleads overall legal theories in primary counts, plus sub-counts on

    a jurisdiction-by-jurisdiction basis. Id.    The AMPIC also incorporates only select factual

    allegations into each count, rather than every fact. Id. at 18. Moreover, the AMPIC distinguishes

    among groups of Defendants. Id. Even when multiple defendants are named in a complaint, the

    allegations can be read to be alleged against each defendant individually. Id. at 17, 19. Finally,

    the Plaintiffs’ misrepresentation claims do not fail under Rule 9(b). Id. at 23.



                                                      8
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 9 of 27




       2. Law on Shotgun Pleading

           Rule 8(a) requires that any claim for relief contain “a short and plain statement of the claim

    showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). A shotgun pleading fails “to

    one degree or another, and in one way or another, to give the defendants adequate notice of the

    claims against them and the grounds upon which each claims rests.” Weiland v. Palm Beach Cty.

    Sheriff’s Office, 792 F.3d 1313, 1323 (11th Cir. 2015). There are roughly four types of shotgun

    pleadings:

           The most common type—by a long shot—is a complaint containing multiple counts
           where each count adopts the allegations of all preceding counts, causing each
           successive count to carry all that came before and the last count to be a combination
           of the entire complaint. The next most common type . . . is a complaint that does
           not commit the mortal sin of re-alleging all preceding counts but is guilty of the
           venial sin of being replete with conclusory, vague, and immaterial facts not
           obviously connected to any particular cause of action. The third type of shotgun
           pleading is one that commits the sin of not separating into a different count each
           cause of action or claim for relief. Fourth, and finally, there is the relatively rare sin
           of asserting multiple claims against multiple defendants without specifying which
           of the defendants are responsible for which acts or omissions, or which of the
           defendants the claim is brought against.

    Id. at 1321-23 (footnotes omitted).

           Rule 9(b) states that “[i]n alleging fraud or mistake, a party must state with particularity

    the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b). To satisfy Rule 9(b), a

    complaint must set forth:

           (1) precisely what statements were made in what documents or oral representations
           or what omissions were made, and (2) the time and place of each such statement
           and the person responsible for making (or, in the case of omissions, not making)
           same, and (3) the content of such statements and the manner in which they misled
           the plaintiff, and (4) what the defendants obtained as a consequence of the fraud.

    Ziemba v. Cascade Int’l, Inc., 256 F.3d 1194, 1202 (11th Cir. 2001).




                                                       9
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 10 of 27




      3.   Analysis and Conclusion

           In the Shotgun Order, the Court noted that the Plaintiffs’ MPIC adopted or incorporated

    every factual allegation by reference. DE 2515 at 18. The Court also noted that the MPIC

    improperly lumped every defendant together across most of the 15 counts. Id. at 19. The Plaintiffs’

    lumping was particularly problematic because the Court understood that certain groups of

    defendants conduct fundamentally different activities than other groups. Id. The Court expected

    that with the benefit of discovery, the Plaintiffs could, on replead, “more precisely tailor their

    allegations to the proper categories” of Defendants. DE 2515 at 20.

           In light of the Court’s coterminous rulings, the Plaintiffs have adequately addressed both

    deficiencies in the AMPIC. Unlike the MPIC, the AMPIC incorporates only select factual

    allegations into each count. Compare, e.g., DE 887 ¶ 453 (Count I, “Strict Products Liability—

    Failure to Warn,” incorporating “each allegation set forth in the preceding paragraphs”), with

    AMPIC ¶¶ 476, 518 (Sub-Count I-1, “Alabama: Strict Products Liability—Failure to Warn

    Consumers through Warnings and Precautions,” incorporating only select ranges of paragraphs).

    The Plaintiffs have also grouped the Defendants together more narrowly, for rather than alleging

    counts against all the Defendants, the Plaintiffs allege many counts against only one or both groups

    of Manufacturer Defendants (i.e., Brand-Name Manufacturer Defendants and Generic

    Manufacturer Defendants). Moreover, through the Court’s Order Granting the Retailer and

    Pharmacy Defendants’ Motion to Dismiss Amended Master Personal Injury Complaint and

    Granting the Distributor Defendants’ Motion to Dismiss Amended Master Personal Injury

    Complaint (June 30, 2021), claims against the Retailer and Distributor Defendants are dismissed

    from the AMPIC. As a result, and at least with respect to the remaining Defendants, the AMPIC

    does not cause the same confusion or present the same inconsistencies that the MPIC did.



                                                    10
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 11 of 27




             Defendants’ Rule 9(b) argument appears to be directed at Counts XII (Negligent

    Misrepresentation) and Count XIII (Reckless Misrepresentation). See DE 3111 at 29 (citing

    AMPIC paragraphs under each). The argument is premised on the Plaintiffs’ allegations of false

    representations made “via the media, advertising, website, social media, packaging, and

    promotions, among other misrepresentations.” Id. at 30. Defendants’ Rule 9(b) argument seeks

    particularity as to this conduct. The Court denies the Defendants’ Motion as to this argument

    without prejudice in light of the Court’s Order Granting in Part and Denying in Part Brand-Name

    Manufacturer Defendants’ Motion to Dismiss Plaintiffs’ Innovator-Liability Claims (June 30,

    2021).

             Even if the Defendants view the AMPIC as imperfect, the Court is satisfied that the

    Plaintiffs have adequately addressed the shotgun pleading sins that were previously present. The

    AMPIC need not be perfect; it need only provide the Defendants with fair notice of the allegations.

    Twombly, 550 U.S. at 554-56. If the Court ordered the Plaintiffs to replead with the detail that the

    Defendants demand, the AMPIC would likely balloon to thousands of more pages and make an

    already massive pleading even larger. That would in turn jeopardize one major purpose of

    multidistrict litigation, namely to “promote the just and efficient conduct” of “actions involving

    one or more common questions of fact pending in different districts.” 28 U.S.C. § 1407(a)

    (emphasis added).

             Particularly in an MDL of this size, a district court retains wide discretion to ensure that

    the litigation progresses efficiently and without undue delay. This Court has exercised that

    discretion at various stages of the litigation in order to efficiently administer this MDL, including

    through the issuance of more than 60 Pretrial Orders. Its conclusion on this issue is consistent

    with fulfilling the Court’s obligation to properly manage the MDL.



                                                     11
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 12 of 27




    B. Failure to Plead the Claims Based on Expiration Dates and Product Containers

          1. Arguments and Allegations

               The Manufacturer Defendants contend that the Plaintiffs have failed to plausibly plead the

    claims based on improper expiration dates and product containers, and the Manufacturer

    Defendants therefore seek dismissal of Counts III, IV, VII, and IX. DE 3111 at 32. As to Counts

    III (Strict Products Liability—Failure to Warn Through Proper Expiration Dates), IV

    (Negligence—Failure to Warn Through Proper Expiration Dates), and IX (Negligent Product

    Containers), the Plaintiffs have not plausibly alleged that any Manufacturer Defendant knew or

    should have known that ranitidine degrades to form NDMA over time or due to exposure to

    moisture. 4 Id. at 33-35. As to Count VII (Strict Products Liability—Design Defect Due to

    Improper Expiration Dates), the Plaintiffs have not plausibly alleged a design-defect claim under

    any state’s law, regardless of whether the state follows the Restatement of Torts’ “risk-utility test”

    or its “consumer-expectations test” for design defect. Id. at 36-38.

               The Plaintiffs respond that they have plausibly alleged that the Manufacturer Defendants

    knew or should have known that ranitidine degrades into NDMA due to time and exposure to

    moisture because (i) the ranitidine molecule contains all of the ingredients needed to form NDMA,

    (ii) federal law requires drug manufacturers to conduct stability testing on their products to assess

    drug stability, and (iii) research published in the 1980s revealed elevated levels of NDMA in

    ranitidine. DE 3424 at 29-33. The Plaintiffs have plausibly alleged a design-defect claim under

    both the “risk-utility test” and the “consumer-expectations test” in the Restatement of Torts. Id. at

    27-28, 33-35.




    4
        The Manufacturer Defendants do not make this argument for Count XI (Negligent Storage and Transportation).

                                                            12
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 13 of 27




            The Plaintiffs allege that ranitidine internally degrades to form NDMA, that the level of

    NDMA in a ranitidine product increases over time, and that this higher level of NDMA increases

    the risk of cancer. AMPIC ¶¶ 935-36, 938. The cancer risk is lower if the product is consumed

    shortly after it is manufactured. Id. ¶¶ 937-38. Therefore, had ranitidine products had shorter

    expiration dates, the ranitidine that consumers ingested would have had lower levels of NDMA,

    and their cancer risks would have been lower. Id. ¶ 938. Pill bottles with a large number of pills

    are likely to be stored for long periods of time. Id. ¶ 1991. Selling ranitidine products with a

    smaller quantity of pills in each bottle would have ensured that the products were fully consumed

    closer to their dates of manufacture, when they contained lower levels of NDMA. Id. ¶ 1992.

    Ranitidine internally degrades to form NDMA more quickly at higher humidity levels. Id. ¶ 1988.

    Packaging ranitidine pills “in a blister pack or similar individually packaged container” would

    have protected them from exposure to humidity. Id. ¶ 1992.

            The Plaintiffs also allege that the Manufacturer Defendants knew or should have known

    decades ago that ingesting ranitidine exposed consumers to excessive and unsafe levels of NDMA.

    Id. ¶ 2. They “knew that ranitidine had an inherent risk of degrading into NDMA because it has

    both a nitroso (N) and dimethylamine (DMA), which are all the ingredients needed to form

    NDMA.” Id. ¶ 1989. 5 Federal law requires drug manufacturers to conduct stability testing on their

    products to assess drug stability and to determine appropriate storage conditions and expiration

    dates. Id. ¶¶ 413-16; see 21 C.F.R. § 211.166(a) (“There shall be a written testing program

    designed to assess the stability characteristics of drug products. The results of such stability testing

    shall be used in determining appropriate storage conditions and expiration dates.”). “Simple,

    widely available and cost-effective tests” would have revealed degradation and NDMA


    5
      Plaintiffs make this allegation as part of Count IX (Negligent Product Containers). They do not make the allegation
    in the expiration-date counts: Count III, IV, and VII.

                                                            13
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 14 of 27




    accumulation in ranitidine products. AMPIC ¶¶ 937-39. Furthermore, research conducted and

    published before Zantac entered the market revealed elevated levels of NDMA in ranitidine when

    it was properly tested. Id. ¶ 405. For example, a doctor published a note in a popular scientific

    journal in 1981 that discussed “the results of his experiments showing that ranitidine was turning

    into mutagenic N-nitroso compounds, of which NDMA is one, in human gastric fluid when

    accompanied by nitrites—a substance commonly found in food and in the body.” Id. ¶ 407.

       2. The Restatement of Torts’ Design-Defect Tests

           Under the Third Restatement of Torts, a product “is defective in design when the

    foreseeable risk of harm posted by the product could have been reduced or avoided by the adoption

    of a reasonable alternative design . . . and the omission of the alternative design renders the product

    not reasonably safe.” Restatement (Third) of Torts: Products Liability § 2(b) (Am. L. Inst. 1998);

    see Braswell v. Cincinnati Inc., 731 F.3d 1081, 1088 (10th Cir. 2013) (referring to this test for

    design defect as the “risk-utility test”). Under the risk-utility test, “a design is defective if the

    product could have been made safer by the adoption of a reasonable alternative design.”

    Restatement (Third) of Torts: Products Liability § 2, cmt. d.

           Under the Second Restatement of Torts,

           [o]ne who sells any product in a defective condition unreasonably dangerous to the
           user or consumer or to his property is subject to liability for physical harm thereby
           caused to the ultimate user or consumer, or to his property if . . . it is expected to
           and does reach the user or consumer without substantial change in the condition in
           which it is sold.

    Restatement (Second) of Torts § 402A(1) (Am. L Ins. 1965); see Braswell, 731 F.3d at 1087

    (referring to this test for design defect as the “consumer[-]expectations test”).          Under the

    consumer-expectations test, the “article sold must be dangerous to an extent beyond that which




                                                      14
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 15 of 27




    would be contemplated by the ordinary consumer who purchases it, with the ordinary knowledge

    common to the community as to its characteristics.” Restatement (Second) of Torts § 402A, cmt. i.

        3. Analysis and Conclusion

            The Court first addresses the adequacy of the Plaintiffs’ pleading on the element of notice.

    The parties utilize a “known or should have known” standard in making their respective arguments

    about the sufficiency of the pleading. The parties have not briefed whether any state’s law would

    use a different standard to meet the element of notice for any of the claims at issue. For purposes

    of analyzing the adequacy of the Plaintiffs’ pleading, the Court utilizes a “known or should have

    known” standard. Should any party contend that the standard is different under a particular state’s

    law, that party may raise the issue at the appropriate time in connection with state-specific

    arguments. See Pretrial Order # 61 (“To the extent that other state-specific issues become relevant

    at a later stage of the litigation, such as at the bellwether trial stage, the parties agree that they may

    seek leave of the Court to raise the issues at that time.”).

            The Plaintiffs have plausibly pled that the Manufacturer Defendants should have known,

    through stability testing of their ranitidine products, that ranitidine can degrade to form NDMA

    over time and due to exposure to moisture. The Plaintiffs allege that federal law requires all drug

    manufacturers to conduct stability testing on their products to assess drug stability and to determine

    appropriate storage conditions and expiration dates. AMPIC ¶¶ 413-16 (citing 21 C.F.R.

    § 211.166(a)). The Plaintiffs further allege that testing would have revealed degradation and

    NDMA accumulation in ranitidine products. Id. ¶¶ 937-39.

            The Manufacturer Defendants argue that the Plaintiffs’ allegations about stability testing

    are insufficient because they do not identify which tests the Manufacturer Defendants should have

    conducted that would have revealed ranitidine degradation or when such tests became available.



                                                       15
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 16 of 27




    DE 3111 at 35. The Manufacturer Defendants assert that some of them manufactured ranitidine

    products decades in the past. Id.

             But the Plaintiffs have identified one test that they maintain could have detected NDMA

    and that was available at all times that ranitidine products were manufactured. That is, the

    Plaintiffs have alleged that “mass spectrometry” was a “gold-standard” test that was available by

    at least 1982, around the same time that the FDA approved the first ranitidine product for sale.

    AMPIC ¶ 357 (faulting a 1982 GSK study for failure to use “gold-standard mass spectrometry”) 6;

    see also id. ¶ 240 (alleging that the FDA approved the sale of Zantac in 1983). And the Plaintiffs

    have alleged that “gas chromatography-mass spectrometry” testing in 2019 revealed high levels of

    NDMA in ranitidine pills. Id. ¶ 322. Through these allegations, in conjunction with the allegations

    about federal requirements for stability testing and the availability of testing that would have

    revealed degradation, Plaintiffs plausibly plead that the Manufacturer Defendants should have

    known that ranitidine can degrade to form NDMA with time and with exposure to moisture. 7 The

    Plaintiffs, therefore, have plausibly pled notice in Counts III, IV, and IX.

             As to Count VII, and the Manufacturer Defendants’ arguments regarding the Restatement

    of Torts’ design-defect tests, the parties have not briefed which states use either the “risk-utility

    test” or the “consumer-expectations test.” The Court’s research has revealed that resolution of

    which states use which test is not so straightforward. See, e.g., Crawford v. ITW Food Equip. Grp.,

    LLC, 977 F.3d 1331, 1343 n.5 (11th Cir. 2020) (stating that “Florida courts have noted that the

    definition of a design defect is in a state of flux in Florida, and that in the byzantine world of




    6
      The Plaintiffs have not incorporated paragraph 357 into their expiration-date or product-container counts. They
    have, however, incorporated paragraph 408 into those counts, and paragraph 408 similarly faults the same 1982 GSK
    study, albeit without explicitly mentioning mass spectrometry.
    7
      Given this conclusion, the Court does not address the parties’ arguments about notice based on ranitidine’s molecular
    structure and research from the 1980’s.

                                                             16
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 17 of 27




    products liability it is unsettled whether the consumer-expectation test, risk-utility test or both

    should be applied in evaluating an alleged defect” (citation and quotation marks omitted)). Some

    states use alternative tests or hybrid tests. See, e.g., Potter v. Chi. Pneumatic Tool Co., 694 A.2d

    1319, 1333-34 (Conn. 1997) (adopting “a modified formulation of the consumer expectation test”

    that incorporates risk-utility factors and then inquires whether a reasonable consumer would

    consider the product unreasonably dangers).

               Based on the lack of briefing as to which states follow which design-defect tests, the Court

    is unable to rule on whether the 46 state sub-counts in Count VII are plausibly pled. The Court

    inquired about this issue during the Hearing. See Hearing Tr. at 43 (“How could the Court dismiss

    Count 7 entirely or dismiss certain state sub counts without first resolving that issue [of which

    states follow which tests]?”). The Manufacturer Defendants responded that the Plaintiffs’ pleading

    of causation for Count VII was inadequate, regardless of which design-defect test a state might

    use. Id.

               The Manufacturer Defendants, however, did not argue in their Motion to Dismiss that the

    Plaintiffs’ pleading of causation is insufficient regardless of which test a state follows for design

    defect. See DE 3111 at 36-38. Due to the size and complexity of this MDL and the number of

    motions to dismiss the pleadings, the Court previously exercised its discretion to limit oral

    argument to only those issues that had been briefed. See DE 3548 at 2 (“Arguments from the parties

    must be limited to the arguments in the parties’ briefing; the hearing is not an opportunity for the

    parties to raise new arguments for the first time.”). The Court concludes that the adequacy of the

    Plaintiffs’ pleading under any design-defect test is more appropriately resolved in the context of

    state-specific briefing, to the extent that such briefing becomes necessary. See Pretrial Order # 61.

    The Manufacturer Defendants’ request to dismiss Counts III, IV, VII, and IX is denied.



                                                       17
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 18 of 27




    C. Viability and Pleading of the Claims for Failure to Warn Consumers Through the FDA

             In Count V, the Plaintiffs bring claims against the Manufacturer Defendants for failure to

    warn consumers through the FDA under the laws of 15 jurisdictions. Count V is raised under strict

    products liability laws in California, Hawaii, Louisiana, and Missouri and under negligence laws

    in Delaware, the District of Columbia, Indiana, Kentucky, Maryland, Massachusetts, Minnesota,

    Nevada, New York, Oregon, and Pennsylvania. The Plaintiffs allege in this count that the

    Manufacturer Defendants breached their duties, under the laws of these jurisdictions, to convey

    warnings to the FDA of the dangers of ranitidine products when those warnings could have reached

    consumers. See, e.g., AMPIC ¶¶ 1407-08, 1412.

             The Manufacturer Defendants argue that Count V must be dismissed because it is not

    viable under the laws of the 15 jurisdictions and because it is not plausibly pled. DE 3111 at 19-20,

    43-51.    The Plaintiffs contend, in response, that the Count is plausibly pled and that the

    Manufacturer Defendants incorrectly interpret the laws of 13 jurisdictions in reaching their

    conclusion that the jurisdictions would not recognize the claim. DE 3424 at 35-44. The Plaintiffs

    concede that the District of Columbia and Indiana would not recognize the claim, and they seek

    leave to amend the AMPIC to raise the claims under the laws of Idaho and Wisconsin. Id. at 45.

             In the Court’s Order Granting in Part and Denying in Part the Branded Defendants’ Rule

    12 Partial Motion to Dismiss Plaintiffs’ Three Master Complaints as Preempted by Federal Law

    (June 30, 2021), the Court concluded that Count V is pre-empted under Buckman Co. v. Plaintiffs’

    Legal Committee, 531 U.S. 341 (2001), for the reasons that the Eleventh Circuit Court of Appeals

    outlined in Mink v. Smith & Nephew, Inc., 860 F.3d 1319, 1330 (11th Cir. 2017). The Court

    dismisses Count V with prejudice for that reason. In light of this ruling, the Court need not address




                                                     18
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 19 of 27




    arguments directed to the viability of Count V under state law and pleading deficiencies or the

    Plaintiffs’ request to add sub-counts under the laws of Idaho and Wisconsin.

    D. Viability of the Claims for Negligent Failure to Test

        1. Arguments and Allegations

             Count VIII raises claims of negligent failure to test against the Manufacturer Defendants

    under the laws of Kansas and Texas. The Manufacturer Defendants assert that this Count must be

    dismissed because neither state recognizes such a cause of action as an “independent” tort.

    DE 3111 at 20, 51-54. In both states, the duty to test is recognized only as part of the broader duty

    to manufacture a reasonably safe product. Id. at 52-54.

             The Plaintiffs respond that Kansas and Texas recognize claims for failure to test. DE 3424

    at 48-50. They maintain that Connecticut also recognizes a claim for negligent failure to test, and

    they request permission to amend the AMPIC to raise the claim under Connecticut law. 8 Id. at 48.

             The Plaintiffs allege in Count VIII that widely available testing methods have revealed that

    ranitidine degrades to form NDMA. AMPIC ¶ 1952. The Manufacturer Defendants could have,

    but did not, appropriately test their ranitidine products. Id. ¶¶ 1953, 1956, 1962-63. Had they done

    this testing, the Manufacturer Defendants could have determined earlier that ranitidine products

    pose a danger and warned of that danger, which would have led to an earlier product recall,

    additional testing, a reduction in product use, and/or additional warnings on product labeling. Id.

    ¶¶ 1954-55, 1959, 1964, 1967.




    8
      The Plaintiffs did not move for leave to amend to add a Connecticut sub-count, and a party may not seek leave to
    amend a complaint in a response to a motion. See Rosenberg v. Gould, 554 F.3d 962, 967 (11th Cir. 2009) (“Where a
    request for leave to file an amended complaint simply is imbedded within an opposition memorandum, the issue has
    not been raised properly.” (quotation marks omitted)). The Court will not entertain a motion to add a Connecticut
    sub-count at this stage of the litigation. Nothing in this ruling precludes an individual Plaintiff from seeking to raise
    a Connecticut claim for failure to test in an individual case.

                                                              19
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 20 of 27




       2. Kansas and Texas Law on Testing Claims

           “Kansas law recognizes only three ways in which a product may be defective: (1) a

    manufacturing defect; (2) a warning defect; and (3) a design defect.” Burton v. R.J. Reynolds

    Tobacco Co., 397 F.3d 906, 920 (10th Cir. 2005) (citing Delaney v. Deere & Co., 999 P.2d 930,

    936 (Kan. 2000)). The “core purpose of a duty to test is to avoid production of defective products.”

    Id.; see also Pfeiffer v. Eagle Mfg. Co., 771 F. Supp. 1133, 1139 (D. Kan. 1991) (“The duty to

    warn is a continuous one, requiring the manufacturer to keep abreast of the current state of

    knowledge of its products as acquired through research, adverse reaction reports, scientific

    literature, and other available methods.”); Lindquist v. Ayerst Lab’ys, Inc., 607 P.2d 1339, 1350

    (Kan. 1980) (citing with approval an authority providing that the “rule is that a manufacturer has

    a duty to make such tests and inspections, during and after the process of manufacturer, as should

    be recognized as being reasonably necessary to secure the production of a safe product” (quotation

    marks omitted)). Thus, “a plaintiff alleging a breach of the duty to test must prove that one of

    these three types of product defects caused the claimant injury.” Burton, 397 F.3d at 920 (referring

    to a jury finding of negligent failure to test as “co-extensive” with its finding of negligent failure

    to warn); see also Miller v. Pfizer Inc., 196 F. Supp. 2d 1095, 1124 n.97 (D. Kan. 2002) (noting

    the parties’ agreement that the “duty to warn and the duty to test are, for all practical purposes,

    coextensive” (quotation marks omitted)); Lindquist, 607 P.2d at 1350 (“[A] manufacturer who

    negligently fails to use reasonable care in making such tests and inspections, and thereby produces

    a defective article which causes damage while being put to an ordinary anticipated use, is liable

    for such damage.” (quotation marks omitted)).

           A “negligent testing claim is, as a matter of Texas law, a variation of an action for failure

    to warn.” Dow Agrosciences LLC v. Bates, 332 F.3d 323, 333 (5th Cir. 2003) (citing Am. Tobacco



                                                     20
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 21 of 27




    Co. v. Grinnell, 951 S.W.2d 420, 437 (Tex. 1997)), vacated on other grounds, 544 U.S. 431, 442

    n.15 (2005) (expressing no view as to whether the claims pled were viable as a matter of Texas

    law); see also Skotak v. Tenneco Resins, Inc., 953 F.2d 909, 912 & n.5 (5th Cir. 1992) (explaining

    that plaintiffs’ negligence claim for failure to adequately test was “subsumed” within their claim

    for an inadequate warning). A negligent-testing claim is “inextricably intertwined” with a

    negligence claim for failure to warn where the testing claim is predicated on a “duty to test and

    ascertain the dangers inherent in [a manufacturer’s] products about which it must warn

    consumers.” Grinnell, 951 S.W.2d at 437.

       3. Analysis and Conclusion

              Under Kansas and Texas law, a claim for negligent failure to test does not succeed without

    proof of a product defect—the duty to test exists to discover product defects, and a showing of

    negligent testing requires a showing of a product defect. A claim for negligent failure to test,

    however, may be pled as a separate count from a product-defect count. The Defendants have

    provided no Kansas or Texas case to the contrary. Indeed, in Burton, the Tenth Circuit Court of

    Appeals affirmed a federal jury’s verdict based on both negligent failure to test and a warning

    defect under Kansas law. 397 F.3d at 920-21; see also Kinser v. Gehl Co., 184 F.3d 1259, 1272-73

    (10th Cir. 1999) (affirming the use of a jury instruction on failure to test under Kansas law where

    the record justified the use of an instruction on duty to warn), abrogated on other grounds by

    Weisgram v. Marley Co., 528 U.S. 440 (2000). And in Grinnell, the Texas Supreme Court

    evaluated whether summary judgment was appropriate for a negligent-testing claim along with a

    negligent-warning claim. 951 S.W.2d at 437. In the absence of any authority to support the

    dismissal of VIII as redundant, the Manufacturer Defendants’ request to dismiss Count VIII is

    denied.



                                                      21
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 22 of 27




    E. Punitive Damages

        1. Arguments and Allegations

            The Defendants argue that the Plaintiffs’ request for punitive damages should be dismissed

    or stricken. DE 3111 at 63. The Plaintiffs do not plausibly allege specific facts to support their

    request for punitive damages, as required under federal pleading standards and Rule 8(a)(2) of the

    Federal Rules of Civil Procedure. Id. at 61–62. This is so because “[t]he allegations specific to

    Plaintiffs’ punitive damages request are too conclusory and generalized to support punitive

    damages against any individual Defendants.” DE 3507 at 23. Additionally, “the shotgun factual

    allegations underlying Plaintiffs’ claims are also too conclusory and generalized to plead that any

    individual Defendant acted with the necessary state of mind to support punitive damages.” Id.

            The Plaintiffs assert that Twombly does not apply to a request for punitive damages because

    such a request is not a “claim” within the meaning of Rule 8(a)(2). DE 3424 at 53. The relevant

    portion of Rule 8 that relates to pleading punitive damages is Rule 8(a)(3), which requires only a

    demand for relief sought. Id. at 55.        The Plaintiffs make such a demand in the AMPIC.

    Additionally, even if Rule 8(a)(2) and Twombly govern a request for punitive damages, the

    Plaintiffs have plausibly alleged specific facts in support of their demand for punitive damages.

    Id. at 56–57.

        2. Federal Pleading Standards and Rule 8(a)(2)

            Rule 8(a)(2) requires that any claim for relief contain “a short and plain statement of the

    claim showing that the pleader is entitled to relief.” Under Iqbal, “a complaint must contain

    sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

    Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 570). A shotgun pleading fails “to one




                                                       22
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 23 of 27




    degree or another, and in one way or another, to give the defendants adequate notice of the claims

    against them and the grounds upon which each claims rests.” Weiland, 792 F.3d at 1323.

       3. Analysis and Conclusion

           In Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1356 n.5 (11th Cir. 2020), the

    Eleventh Circuit applied the Iqbal pleading standard to the plaintiff’s request for punitive damages,

    noting that the plaintiff’s claim for punitive damages “exemplif[ied] the Iqbal problems created

    by shotgun pleadings.” In that case, the plaintiff alleged that the defendant’s conduct was

    “intentional, deliberate, reckless, and in conscious disregard for the consequences of its actions,”

    thereby making the defendant “liable for punitive damages.” Id. The court noted that such vague

    assertions “result[ed] in the obvious question—what ‘conduct’ is [the plaintiff] referring to? No

    one could know.” Id. Thus, the court concluded that “[c]omplaints with such obvious deficiencies

    clearly run afoul of the specificity required by Rule 8(a)(2) and Iqbal” and are therefore

    “unacceptable in this Circuit.” Id.

           Other Circuits and several district courts within this Circuit have also applied Rule 8(a)(2)

    and Iqbal to requests for punitive damages. See, e.g., Pyskaty v. Wide World of Cars, LLC,

    856 F.3d 216, 227 (2d Cir. 2017); Charvat v. EchoStar Satellite, LLC, 630 F.3d 459, 463 (6th Cir.

    2010); Boring v. Google Inc., 362 F. App’x 273, 283 (3d Cir. 2010); Doe v. Celebrity Cruises,

    Inc., 389 F. Supp. 3d 1109, 1116 (S.D. Fla. 2019); Chicken Kitchen USA, LLC v. Maiden Specialty

    Ins. Co., No. 14-23282-CIV, 2015 WL 7294824, at *7 (S.D. Fla. Nov. 19, 2015); Henderson v.

    Sun Pharms. Indus., Ltd., No. 4:11-CV-0060-HLM, 2011 WL 4024656, at *8 (N.D. Ga. June 9,

    2011). The Court therefore analyzes Plaintiffs’ request for punitive damages under Rule 8(a)(2)

    and Iqbal.




                                                     23
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 24 of 27




            Although the Plaintiffs’ “Exemplary/Punitive Damages Allegations” are directed at all

    Defendants [AMPIC ¶¶ 473-75], the Plaintiffs set forth “sufficient factual matter” throughout the

    AMPIC in support of their claim for punitive damages. Iqbal, 556 U.S. at 678. 9 The Plaintiffs

    allege that every Defendant knew the safety risks of ranitidine and recklessly disregarded that risk

    to human life. AMPIC ¶¶ 408, 429, 460, 473. Unlike in Bass, there is no question as to what

    conduct the Plaintiffs refer to in the AMPIC to support their request for punitive damages.

    See Bass, 947 F.3d at 1356 n.5. The Defendants’ request to dismiss or strike the Plaintiffs’ request

    for punitive damages as implausibly pled is denied. Whether the Plaintiffs are entitled to assert

    punitive damages under specific state laws may be addressed at a later juncture. See Pretrial Order

    # 61 at 4.

    F. Failure to Plead the Negligent Storage and Transportation Claims

            The Plaintiffs bring two negligence claims based upon the alleged propensity of ranitidine

    to form NDMA through exposure to heat, Count X and Count XI; both claims allege that the

    Defendants were negligent in the storage and transportation of ranitidine. The Defendants seek

    dismissal of both claims as implausibly pled. A claim is plausibly pled when the “[f]actual

    allegations must be enough to raise a right to relief above the speculative level.” Twombly,

    550 U.S. at 555. Count X is brought against the Retailer and Distributor Defendants, while Count

    XI is brought against the Manufacturer Defendants. Because the Court has dismissed Count X,

    the Court need only determine whether Count XI should be dismissed in this Order, but the Court

    first briefly summarizes its dismissal of Count X.




    9
     The Court dismissed the Retailer and Distributor Defendants from the AMPIC in its Order Granting the Retailer and
    Pharmacy Defendants’ Motion to Dismiss AMPIC and the Distributor Defendants’ Motion to Dismiss AMPIC (June
    30, 2021). Accordingly, the Court addresses the sufficiency of the Plaintiffs’ allegations as to the Manufacturer
    Defendants only.

                                                           24
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 25 of 27




           The Court dismissed Count X for two primary reasons. First, Count X was premised on a

    single allegation of breach—that the Retailer and Distributor Defendants were negligent for

    choosing to ship some ranitidine through common carriers—but Count X included no allegations

    about the conditions (such as temperature) utilized by common carriers. Second, the Plaintiffs did

    not plead that the Retailers and Distributors had any knowledge about the alleged propensity of

    ranitidine to form NDMA when exposed to temperatures above room temperature. Thus, the

    Retailer and Distributor Defendants could not have known that ranitidine should be treated

    differently than any other room-temperature drug. For these reasons, Count X was implausibly

    pled, but neither ground for the dismissal of Count X applies to Count XI.

           Unlike Count X, Count XI includes allegations about the Manufacturer Defendants’ breach

    of the duty of ordinary care through actions other than their occasional use of common carriers.

    For example, the Plaintiffs allege that the Manufacturer Defendants did not properly store the

    chemical materials that were used to create ranitidine—the materials were kept too hot. AMPIC

    ¶ 2448. At the Hearing, the Plaintiffs confirmed that their theory for Count XI includes the theory

    that the Manufacturer Defendants should have affirmatively cooled the materials used to make

    ranitidine during the manufacturing process. Hearing Tr. at 44. This means that Count XI bears

    some similarity to the other counts that allege negligent manufacturing such as Count IX,

    Negligent Product Containers. Finally, and perhaps most importantly, the Plaintiffs have alleged

    that the Manufacturer Defendants had full knowledge of the allegedly dangerous propensity of

    ranitidine to form NDMA when exposed to any heat above room temperature. AMPIC ¶¶ 405-08,

    2439. Thus, unlike a common carrier, a retailer, or a distributor, the Manufacturer Defendants

    would have known of the need to ensure that ranitidine never rose above room temperature, even




                                                    25
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 26 of 27




    for a limited period of time. The Plaintiffs have “raised their right to relief above the speculative

    level.” Count XI survives the Defendants’ plausibility challenge.

    G. Factual Inconsistencies

            The Defendants argue that certain counts in the AMPIC are factually inconsistent because,

    within the allegations incorporated into the counts, the Plaintiffs advance multiple theories as to

    how ranitidine injured the Plaintiffs. E.g., AMPIC ¶¶ 935-62. The Defendants contend that these

    different theories of injury are inconsistent. In response, the Plaintiffs argue that their theories are

    not inconsistent—they simply postulate different explanations for the Plaintiffs’ injuries, not

    inconsistent explanations. The Court concludes that Plaintiffs’ claims need not be dismissed or

    amended based on these alleged inconsistencies. To the extent the Plaintiffs’ various theories for

    recovery implicate pre-emption concerns, that is a matter addressed in the Court’s Order on the

    Generic Defendants’ Rule 12 Motion to Dismiss on the Ground of Preemption.

    H. Unjust Enrichment

            The Defendants argue that the Plaintiffs’ claims for unjust enrichment (Count XIV) must

    be dismissed because the Plaintiffs failed to allege the following: (i) that they lack an adequate

    legal remedy for their purported harms; (ii) that they conferred an actionable and/or direct benefit

    on Defendants; and (iii) that the Defendants committed affirmative wrongdoing. DE 3111 at 54-61.

    In response, the Plaintiffs argue that: (i) the Court cannot determine whether Plaintiffs’ lack an

    adequate legal remedy at this stage; (ii) Defendants’ received the actionable benefit of the full

    price of ranitidine and the Plaintiffs need not plead that they conferred that benefit directly upon

    the Defendants; and (iii) the AMPIC alleges affirmative wrongdoing because it alleges

    Defendants’ knowledge of ranitidine’s risks. DE 3424 at 50–53.




                                                      26
Case 9:20-md-02924-RLR Document 3717 Entered on FLSD Docket 06/30/2021 Page 27 of 27




            Given that Plaintiffs bring unjust enrichment sub-counts under the laws of fifty-two

    jurisdictions, the Court would require more extensive state specific briefing to reach a conclusion.

    The Defendants’ Motion is therefore denied without prejudice as to the unjust enrichment Count

    (Count XIV). Consistent with Pretrial Order # 61, the Defendants may seek leave of Court to raise

    this state-law issue at a later stage of the litigation.

                                               VII.    Conclusion

            For the foregoing reasons, it is ORDERED AND ADJUDGED that the Defendants’

    Omnibus Motion to Dismiss and/or Strike Amended Master Personal Injury Complaint [DE 3111]

    is DENIED.

            DONE and ORDERED in Chambers, West Palm Beach, Florida, this 30th day of June,

    2021.

                                                               ___________________________
                                                               ROBIN L. ROSENBERG
                                                               UNITED STATES DISTRICT JUDGE
    Copies furnished to Counsel of Record




                                                        27
